The plaintiff in error, hereinafter called defendant, was convicted in the county court of *Page 405 
Jackson county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to serve a term of 90 days in the county jail and to pay a fine of $250.
The record discloses that at the time charged certain officers with a search warrant went to the residence of defendant, and, as they approached the house, some one in the kitchen poured out a quantity of whisky. In the car of defendant near the house was found a jar containing a half gallon of whisky.
Judgment was entered in January, 1929; the appeal was lodged in this court in May, 1929. No briefs in support of the appeal have been filed. The evidence reasonably supports the judgment. No material error appears in the record.
The case is affirmed.